         Case 1:17-cr-00151-AJN Document 402 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        3/26/2021

 United States of America,


                 –v–                                                            17-cr-151 (AJN)

                                                                                    ORDER
 Robert Pizarro,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of two documents filed by Mr. Pizarro styled as a “Motion

Addendum” and a “Motion: Writ of Habeas Corpus / Ad Testificandum.” (Dkt. Nos. 398, 399).

The Court construes these filings as additional briefing in support of Mr. Pizarro’s pending

motion to vacate his sentence.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Pizarro at

the mailing address identified in Docket Numbers 398 and 399 and to note the mailing on the

public docket.


       SO ORDERED.


Dated: March 26, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
